Citation Nr: 0423532	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  97-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for olivopontocerebellar 
atrophy (OCPA), including as due to exposure to Agent Orange 
(AO).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel





INTRODUCTION

The veteran served on active duty from July 1965 to July 
1973.  He had overseas duty in Vietnam.

The Board of Veterans' Appeals notes that the issue on appeal 
arose from a Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision dated in December 1996.

This appeal is Remanded to the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

In reviewing the record, the Board notes that overlooked in 
the development of this appeal, is an April 1997 statement 
(substantive appeal) from the veteran in which he essentially 
reported that Dr. B., a VA neurologist, at the VA Palo Alto 
Neurology Clinic, informed him that OCPA is related to 
exposure to AO.  

Importantly, the record is absent an attempt by the RO to 
contact Dr. B., in order to obtain any favorable opinion 
regarding the veteran's claim along with supporting medical 
evidence.  

The Board notes that if outstanding VA medical records are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

In this regard, the veteran should be 
contacted and requested to submit any 
medical records in his possession in 
which Dr. B. stated that an etiologic 
link exists between OCPA and exposure to 
AO.

2.  An attempt should be made to contact 
Dr. B., at the VA Palo Alto, Neurologic 
Clinic, in order to obtain verification 
that she informed the veteran that an 
etiologic link exits between the 
veteran's OCPA and exposure to AO.  If, 
and only if, Dr B., verifies that an 
etiologic relationship exists between the 
veteran's OCPA and AO, Dr. B. should 
supplement her opinion with supporting 
medical evidence.  Specifically, Dr. B. 
should identify any supporting 
information in the generally available 
medical literature that links exposure to 
AO with OCPA, if available.  Otherwise, 
the opinion will be considered to have 
been based on speculation.

3.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the veteran's claim of 
entitlement to service connection for 
OCPA, including as due to exposure to AO, 
should be readjudicated based on the 
receipt of any additional evidence and 
the veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC), if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  




		
	WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





